DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II, species (a) in the reply filed on 4/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-5, 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and species (b), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/7/22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/17/20.  These drawings are acknowledged.
Response to Amendment
The Preliminary Amendments to the abstract, claims and drawings, in the submission dated 12/17/20, are acknowledged and accepted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsubo (US 2013/0194648).
Consider claim 6, Otsubo discloses (e.g. figures 2, 7-9) a stereoscopic image formation device having a first light-control panel and a second light-control panel (acrylic resin plates 33 and 34), each of the first and second light-control panels including a group of band-shaped light-reflective surfaces (see figures 2 and 9, the shape is a ring shape) disposed in a standing state and spaced in parallel (31, reflective surfaces), the first and second light-control panels overlaid with each other in a manner where the group of band-shaped light-reflective surfaces of the first light-control panel and the group of band-shaped light-reflective surfaces of the second light-control panel orthogonally cross when viewed from above (see fig. 7, the portions are formed perpendicular with each other), the stereoscopic image formation device comprising in each of the first and second light-control panels:
a molded preform made from a transparent first synthetic resin (plates 33 and 34 are made of acrylic resin), the molded preform having an uneven surface on the top side of a plate body (see figures 8A 8B), the uneven surface formed by triangular-cross- sectional grooves disposed in parallel and triangular-cross-sectional ridges disposed in parallel (36/37, grooves have a triangular cross section), the triangular-cross-sectional grooves each having an inclined surface and a perpendicular surface (the triangles are right angle triangles), the triangular-cross-sectional ridges each formed by the adjacent triangular-cross-sectional grooves (the grooves are adjacent);
perpendicular light-reflective surfaces formed on the perpendicular surfaces (31/32, first and second reflective surfaces); and
a transparent second synthetic resin filled up into the grooves (acrylic resin can be used to form the elements), 
wherein the top portion of the triangular cross-section of each of the ridges of the molded preform has:
(1) a circular-arc-shaped cross-section and the circular-arc-shaped cross-section has a curvature radius of 1 to 20 µm; or
(2) a minute-flat-surface formed with a width (the elements include transmissive portions 38/39 that have a flat surface with a width) 
further wherein the difference between a refractive index n1 that represents the refractive index of the first synthetic resin and a refractive index n2 that represents the refractive index of the second synthetic resin is 0.1 or less (each flat plate is made of a transparent resin (i.e. acrylic resin). Since the material is the same for each plate, the refractive index is within the claimed range of the other) [0059-0062]. 
However, Otsubo does not explicitly disclose that the minute-flat-surface width is 10 µm or less.  Although Otsubo does not explicitly disclose that the width is less than 10 µm, it is considered to be within ordinary skill in the art to modify the width to obtain a workable range that optimizes the spacing of the grooves while still allowing for reflected light to pass through. Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  Further, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Otsubo to have the width be less than 10 µm, in order to obtain a workable range that optimizes the spacing of the grooves while still allowing for reflected light to pass through.
Consider claim 7, Otsubo discloses (e.g. figures 2, 7-9) a stereoscopic image formation device set forth in claim 6, wherein the top portion of the triangular cross-section of each of the ridges is a non-light-reflective surface (38/39 are transmissive portions) [0059-0062].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rose et al. (US 2108/0039050) discloses a panoramic stereoscopic imaging system that includes respective inner and outer reflectors.  The outer reflector can include a plurality of triangular portions that are partially transmissive and partially reflective.
Kazuhiro (WO 2017/170886) discloses a counterfeit-preventative optical element and includes total reflection triangular elements.
Makoto (JP 6203978) discloses a plurality of ridges that have a reflective vertical surface along with a flat micro-plane portion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872